Citation Nr: 1435943	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1970 to May 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, in support of his claim, the Veteran and his wife testified at a video teleconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

During the pendency of this appeal, the Veteran withdrew all other claims.  38 C.F.R. § 20.204 (2013).  All or at least many of the claims for the other conditions were predicated on the notion they are secondary complications of his diabetes.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of Vietnam," therefore was not presumptively exposed to herbicides during his service, and has not shown actual exposure during his service either.

2.  His Type II Diabetes Mellitus also is not otherwise shown to be related or attributable to his service and did not initially manifest within a year of his service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, VA should provide this notice before the RO initially adjudicates the claim since the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all three notice elements for showing entitlement to service connection, as well as the type of information mandated by the Court in Dingess as concerning the "downstream" disability rating and effective date elements of the claim.  The Veteran therefore has received all required notice concerning this claim.

VA also as mentioned has a duty to assist the Veteran in developing this claim.  This duty includes assisting him in the procurement of relevant records, whether from prior to, during or since his service, and providing an examination for a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to this third factor, the Court has stated that this element establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has added that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

In this case, no VA examination for an opinion regarding the etiology of the Veteran's Type II Diabetes Mellitus was provided, but no examination and opinion are necessary because there is no indication his diabetes may be related to his service.  Moreover, there is not the required suggestion of exposure to Agent Orange or other toxic herbicide during his service that, in turn, would warrant presuming his diabetes is a consequence and negate the need for an examination and opinion concerning this.

The Board therefore finds that all necessary development has been accomplished, such that appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his service treatment records (STRs), service personnel records, VA medical records, and private medical records.  He was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required concerning this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the October 2013 videoconference hearing, according to 38 C.F.R. § 3.103(c)(2) it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the determinative issue is whether the Veteran is entitled to service connection for this claimed disability.  During the hearing, there was no confusion that he needed to present evidence regarding connecting this disability to his military service, including by showing actual service in Vietnam (meaning in country or along the inland waterways).  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Additionally, the presiding VLJ further explained the requirements for establishing entitlement to service connection.  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Id., at 496-97.

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issue was developed by VA, and there was no indication the Veteran had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, the Board finds that any deficiency in that hearing was non-prejudicial.  This appeal, therefore, is ready to be considered on the merits.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These "chronic diseases", per se, include diabetes mellitus, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 (Vietnam Era), will be presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam Era.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam (brown water versus blue water).  Haas v. Peake, 525 F.3d 1168 (2008) cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure).  See also VAOPGCPREC 27-97.


A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, VA Adjudication Procedure Manual provides interpretive guidance.  The Manual indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.

Despite this, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 


Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension (C&P) Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, to reiterate service merely aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the Veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id. 

The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay. Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

In December 2008, VA C&P Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other deep-water harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Ranh Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

The Board also notes that a February 2009 C&P Bulletin, in pertinent part, indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  See February 2009 C&P Service Bulletin. 


A VA alphabetized list of ships indicates that the USS Chicago, in terms of Vietnam service, was anchored in Da Nang Harbor on May 22, 1969; according to the document, deck logs of the USS Chicago show that a utility boat went ashore for one hour with eight crew members aboard.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (Last updated January 2014).

The diseases listed in 38 C.F.R. § 3.309(e) that are presumptively associated with Agent Orange exposure are:  chloracne or other acneform diseases consistent with chloracne, Type 2 ("adult-onset") diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) .

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).  This does not, however, preclude a claimant from establishing his entitlement to service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  Indeed, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the Court clarified that the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange.

According to the hearing testimony, the Veteran contends that in approximately October, November, or December of 1971, the USS Chicago docked in Da Nang to have its missile system repaired and that he set foot ashore as part of his duties at the mess hall, which included taking the trash out to the dock at Da Nang harbor.  

As explained, a VA alphabetized list of ships indicates the USS Chicago was anchored in Da Nang Harbor on May 22, 1969, deck logs show a utility boat went ashore for one hour with eight crew members aboard.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (Last updated January 2014).  This information was not of record, rather, the Board obtained it from an official VA source.  But the Veteran's service in Vietnam still is not established since he served in the military from March 1970 to May 1972, so later.

The record contains a Meritorious Unit Commendation to the USS Chicago from the Chief of Naval Operations for meritorious service while participating in combat operations in Southeast Asia from October 3, 1970 to February 18, 1971.  But according to the document, the USS Chicago was operating in the Gulf of Tonkin at that time.  

In a July 2010 letter, in response to an RO inquiry, the National Archives and Records Administration (NARA) indicated that a review of the USS Chicago's deck logs reflected that the ship was not in the official waters of Vietnam in 1971.

The Board therefore finds that the Veteran's assertions that he actually set foot in Vietnam ("in country") in 1971 when the USS Chicago was docked at Da Nang harbor lack credibility because the objective evidence of record does not indicate this Naval vessel was even in the vicinity of Da Nang harbor in 1971.  Instead, the objective evidence reflects that the USS Chicago was docked there in 1969, well before his enlistment.  Regardless of the evidence showing that the ship was in DaNang harbor in 1969, the objective evidence does not reveal that this ship was in the official waters of Vietnam in 1971, as the Veteran contends, and the evidence does not show that the USS Chicago was in close proximity to the landmass of Vietnam, much less in its Brown Waters in 1971.  The evidence does show that the USS Chicago was in the Gulf of Tonkin in 1970, but the Veteran does not contend, and the evidence does not show, that the USS Chicago docked at any harbor or that the Veteran went ashore in Vietnam in 1970.

Because no service in Vietnam is shown by the competent and credible evidence, service connection for the Veteran's Type II Diabetes Mellitus cannot be granted presumptively based on herbicide exposure during Vietnam service.  38 C.F.R. §§ 3.307; 3.309(e).

A review of the STRs reveals that Type II Diabetes Mellitus was not shown in service.  Indeed, the STRs do not even reflect symptoms typically associated with this disease.  Rather, a review of the record reflects that Type II Diabetes Mellitus had its onset many years after the Veteran separated from service, well beyond the one-year period for otherwise presuming it was incurred during his service.  38 C.F.R. §§ 3.307, 3.309(a) (as opposed to subpart (e)).  According to his November 2008 claim for benefits, the disability had originated in 1999, well after the conclusion of his service.  There is no indication in the record that Type II Diabetes Mellitus earlier had manifested at any time before then.  Thus, service connection for Type II Diabetes Mellitus cannot be granted presumptively as a chronic disability.  38 C.F.R. §§ 3.307, 3.309(a).  Furthermore, direct service connection for Type II Diabetes Mellitus is not warranted.  First, as stated, it did not manifest in service.  38 C.F.R. § 3.303(a).  Next, because it manifested many years after separation from service, continuity of symptomatology is not shown, and service connection based on continuity of symptomatology is precluded.  38 C.F.R. § 3.303(b).  Also, the diabetes would have had to have been initially "noted" during the Veteran's service, and as mentioned it clearly was not.  Finally, he does not contend, and the evidence does not show, that his Type II Diabetes Mellitus is otherwise related to his service.  38 C.F.R. § 3.303(d).  Thus, there is no basis upon which to grant service connection for Type II Diabetes Mellitus on a direct basis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

For these reasons and bases, the Board finds that the preponderance of the evidence of record is against this claim of entitlement to service connection for Type II Diabetes Mellitus based on the potentially applicable theories of direct and presumptive service connection, so including alleged exposure to Agent Orange.  In this circumstance the benefit-of-the-doubt rule does not apply, in turn requiring denial of the claim.  38U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Type II Diabetes Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


